Citation Nr: 1617816	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-31 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a variously diagnosed skin disability to include eczema, psoriasis, and porphyria cutanea tarda (PCT) as due to exposure to Agent Orange (herbicides) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran had active service from September 1967 to September 1970.  The Veteran's decorations for active service include the Purple Heart Medal, Bronze Star Medal, and Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied reopening his service connection claim.  In his July 2010 substantive appeal, the Veteran requested a hearing before a Member of the Board.  In an August 2015 statement, however, the Veteran withdrew his request for a hearing.

In September 2015, the Board reopened the Veteran's claim and remanded the issue for further development.

In light of the various skin diagnoses of record, the Board has recharacterized the issue as shown on the title page to encompass all currently diagnosed skin disorders. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam (RVN); thus, his exposure to Agent Orange (AO) is presumed.
 
2.  The Veteran's skin disability, currently diagnosed as eczema and psoriasis, and PCT, did not manifest in service or for many years thereafter and the most probative opinion on the question of whether there exists a medical relationship, or nexus, between any current skin disability, and service, to include any herbicide exposure therein, weighs against the claim. 

3.  The preponderance of the evidence shows that the Veteran's PCT was not present in service or until many years thereafter and is not related to service.  

CONCLUSION OF LAW

The criteria for service connection for a variously diagnosed skin disability to include eczema, psoriasis, and PCT are not met.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107(b) (West 2015); 38 C.F.R §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

The duty to notify was satisfied prior to the decision on appeal by way of a letter sent to the Veteran in January 2009 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, service personnel records, and identified relevant VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records relevant to his skin disability that VA should seek to obtain on his behalf.

Pursuant to the Board's September 2015 remand directives, VA examined the Veteran to determine the etiology of his skin disability(ies) in November 2015.  (See November 2015 VA skin examination report).  A copy of the examination report has been associated with the Veteran's electronic claims file.  When VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2015 VA examiner's opinion and examination obtained in this case is more than adequate, as it was predicated on a full reading of the service and post-service VA and private medical records in the Veteran's claims files.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's treatment history with respect to his skin, and his statements. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for a skin disability, to include as due to Agent Orange has been met.  38 C.F.R. § 3.159(c) (4).

Given the foregoing, the Board also finds that the RO has substantially complied with the Board's September 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the claim for service connection for a skin disability, to include as due to Agent Orange.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

The Veteran seeks service connection for a skin disability, to include as due to Agent Orange exposure. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's personnel records reflect that he had active military service in the RVN; thus, his ex-exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6).

The diseases subject to presumptive service connection as due to Agent Orange exposure include the following: chloracne or other acneform diseases consistent with AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, porphyria cutanea tarda (PCT), prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015). 

However, a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 68 Federal Register 27630-27641 (May 20, 2003). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Turning to Shedden/ Caluza element number one (1), evidence of current disability, the Veteran has a skin disability, variously diagnosed as eczema and psoriasis.  A diagnosis of PCT also exists in the record. 

Regarding Shedden/ Caluza element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records are silent for any complaints of or treatment for a skin disability.  The Board notes, however, the Veteran has asserted that he first experienced skin rashes while on active duty.  The Board finds that the Veteran is competent to report a skin rash.  In addition, and as noted above, the Veteran's exposure to AO during his service in the RVN has been presumed.  As there is in-service evidence of the Veteran having experienced a skin rash, and his exposure to Agent Orange in the RVN is presumed, Shedden/Caluza element number two (2) has been met. 

Prior to addressing the question of there being a medical nexus, consideration must be given as to whether the presumption of service connection is triggered based on the Veteran's herbicide exposure.  A December 2008 VA treatment record documents a definitive diagnosis for PCT based on results from 24-hour urine testing.  There is no other diagnosis of PCT prior to December 2008.  The Board emphasizes that a diagnosis of PCT was not shown in service or at any time prior to 2008.  There is also no opinion indicating that the in-service rashes experienced by the Veteran were PCT.  To warrant presumptive service connection, PCT must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).  Thus, in the absence of any clinical evidence of a PCT manifested to a compensable degree within a year of service discharge (i.e., 1970), service connection for this disability on a presumptive basis is not warranted. 
Turning to Shedden/Caluza element number three (3), nexus between the Veteran's current skin disability and his active service, the only medical evidence, the November 2015 VA examination report, that addresses whether or not the Veteran's skin disability is due to service, to include herbicide exposure is against the claim.  The Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's currently diagnosed skin disabilities and his military service to include presumed Agent Orange exposure.

The November 2015 VA examiner opined, after a review of the claims file, to include the service treatment records, as well as post-service treatment records, that it was less likely than not (less than 50 percent probability) that the Veteran's currently diagnosed skin disabilities was incurred in or caused by military service to include presumed exposure to herbicides.  The VA examiner reasoned that the Veteran was diagnosed with each of skin conditions several years after his military service.  The examiner noted that there was no evidence that the Veteran's skin conditions developed during his military service.  While she did not specifically refer to the Veteran's description of having a rash in service, the Board finds that the examiner indicated a review of the claims file, including the Veteran's statements and concluded that they current disorders were not diagnosed until many years after service.  The examiner reiterated that based on the onset of the Veteran's skin conditions in relationship to his time in service, it was less likely as not caused by or the result of wet and humid environment in the RVN and presumed exposure to herbicides.

The VA examiner's November 2015 opinion is clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and is therefore the most probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303  -04 (2008).  There is no medical opinion to the contrary. 

Consideration has been given to the Veteran's assertion that his skin disability is directly related to his active service, to include his presumed Agent Orange exposure.  The Board also notes that the statement from Mr. D.H., the Veteran's co-worker for over 35 years indicates a skin rash due to service.  The Board notes, however, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosed skin disabilities fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran's diagnosed eczema, psoriasis, and PCT are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical examinations and other specific tests, such as 24-hour urine, is needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report having itchy and patchy skin, there is no indication that the Veteran is competent to etiologically link these reported symptoms to the problems he experienced in service or to an in-service event, such as Agent Orange exposure. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating skin issues.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  The claim is denied.


ORDER

Service connection for a variously diagnosed skin disability to include eczema, psoriasis, and PCT as due to exposure to Agent Orange exposure is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


